The report filed herein March 14, 1927, by the boundary commissioners showing the work done, time employed and expenses incurred in the survey, marking and mapping of particular portions of the boundary between the States of Texas and Oklahoma along the south bank of the Red Riyer, from the eastern limit of Lamar County, Texas, to the eastern boundary of the' State of Oklahoma, pursuant to the decree of March 12, 1923, (261 U. S. 340) is approved and adopted. The compensation of the commissioners for the work done by them, as shown in such report, is'fixed at $8,937.50 for Arthur D. Kidder, and at $11,525.00 for Arthur A. Stiles. The expenses incurréd, *714as shown in the report, and the compensation here allowed shall be charged as part of the costs in this cause and shall be borne and paid by the three parties to the cause in the proportions specified in said decree of March 12, 1923. The parties severally shall be credited with the amounts advanced by them, as shown in the report; and they shall advance additional amounts to pay the compensation of the commissioners, as here allowed, and the balance of $694.25 due to Arthur D. Kidder for expenses paid by him, as shown in the report.